DETAILED ACTION
This is the second Office action of Application No. 17/262,594 in response to the amendment filed on April 26, 2022. Claims 13-24  are pending. By the amendment, claims 13, 17, 19, and 23 have been amended. Claims 1-12 are canceled.

Claim Objections
Claim 13 is objected to because of the following informalities:  
in claim 13, line 17, the phrase “the first component” is the first time the element is recited and has antecedent issues, it appears line 3 of claim 13 should be amended from “a component” to –a first component—for better form.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (Japanese Document JP2011169344, cited on the IDS dated 1/22/2021) in view of Thomas (US Patent Publication 20040159517, cited on the IDS dated 1/22/2021).
Regarding claim 13, Ando discloses a clutch device (Fig. 1) for at least temporarily rotationally fixing at least two components (Fig. 1, 2 and 3), comprising: at least one first recess (Fig. 1, 72) provided on a first component (Fig. 1, 2) of the at least two components; at least one first blocking element (Fig. 1, e.g. 52(5)) which is configured to be connected to the second component (Fig. 1, 3) and is movable between at least one first blocking position (e.g. Fig. 2) and at least one first release position (e.g. Fig. 1); at least one first actuation element (Fig. 1, 42) which has at least one first through-opening (see Fig. 2) for the first blocking element and is movable relative to the first blocking element between at least one first decoupling position in which the actuation element holds the first blocking element in the first release position (Fig. 1), and at least one first coupling position, in which the actuation element allows a movement of the first blocking element out of the first release position and into the first blocking position (Fig. 2), the first blocking element being arranged completely outside of the first recess in the first release position (Fig. 1) and engaging into the first recess in the first blocking position (Fig. 2), thereby passing through the first through-opening in order to thereby rotationally fix the at least two components together in a first rotational direction (Fig. 2, see arrow direction symbol), at least one second blocking element (Fig. 1, 51(5)) which is movable between at least one second blocking position (e.g. Fig. 2) and at least one second release position (e.g. Fig. 1); and at least one second actuation element (Fig. 1, 41) which has at least one second through-opening (see Fig. 2) for the second blocking element and which is movable relative to the second blocking element between at least one second decoupling position holding the second blocking element in the second release position (Fig. 1) and at least one second coupling position (Fig. 2) allowing a movement of the second blocking element from the second release position into the second blocking position, wherein the second blocking element in the second release position is arranged completely outside of the recesses and in the second blocking position engaging in the second recess by passing through the second through-opening in order thereby to fix together rotationally the components in a second rotational direction opposite to the first rotational direction (Fig. 2, see arrow direction symbol).
	Ando does not disclose at least one second recess is provided on a second side of the first component that is opposite to the first side and at least one second blocking element which is connectable to the second component. 
	Thomas teaches a clutch assembly (Fig 1) including at least one second recess (Fig. 1, recesses 22 are on both sides of 12) is provided on a second side of the first component (Fig. 1, member 12) that is opposite to the first side (shown in Fig. 1, surfaces 18 and 20 are opposite each other) and at least one second blocking element (Fig. 1, pawl 30 is located on both sides of member 12 to engage 22) which is connectable to the second component (Fig. 1, either 14 or 16). One of ordinary skill in the art would understand that an advantage of putting the second recess on the first component 2 of Ando as taught by Thomas would make both sides of the first component the same in operation and thus mistake-proofing the assembly of the first component, since the first component can be installed either way.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to incorporate the second recess on a second side the first component and the second blocking element on the second component of Thomas for the advantage of ease of assembly. Furthermore, it has been held that the rearranging parts of an invention involves only routine skill in the art. (MPEP 2144.04(VI)(C) and In re Japikse, 86 USPQ 70).
Regarding claim 14, Ando, as modified by Thomas, discloses the clutch device according to claim 13, wherein the actuation elements are connected together and, as a result, are movable together between the respective coupling position and the respective decoupling position (Ando, Fig. 1 shows 41 and 42 are connected together to be movable together).
Regarding claim 15, Ando, as modified by Thomas, discloses the clutch device according to claim 14, further comprising: an actuator (Ando, Fig. 1, 48 is part of the actuator) which is common to the actuation elements, wherein the actuation elements are movable thereby being configured to move together between the respective coupling position and the respective decoupling position (Ando, Fig. 1).
Regarding claim 16, Ando, as modified by Thomas, discloses the clutch device according to claim 15, wherein the first blocking element is arranged in the first release position completely outside of the second recess (Ando, Fig. 1 shows the first blocking element is always outside the second recess).
Regarding claim 17, Ando, as modified by Thomas, discloses the clutch device according to claim 16, wherein the recesses are respectively arranged on opposite sides of the first component relative to different faces of the first component (Ando, Fig. 1, shows blocking elements on opposite sides of fixing member 2 associated with rotor 3, with the modification by Thomas recesses 22 would be on opposite sides of the first component).
Regarding claim 18, Ando, as modified by Thomas, discloses the clutch device according to claim 17, wherein the first recess is open in a first direction and the second recess is open in a second direction opposite to the first direction (Thomas, Fig. 1 shows the modification of second recess on the first component faces the opposite direction).
Regarding claim 19, as best understood, Ando, as modified by Thomas, discloses the clutch device according to claim 18, wherein the blocking elements are respectively arranged on opposite sides of the first component relative to different faces of the first component (Ando, Fig. 1, shows blocking elements on opposite sides of fixing member 2 associated with rotor 3, when modified by Thomas recesses 22 would be on opposite sides of the first component).
Regarding claim 20, Ando, as modified by Thomas, discloses the clutch device according to claim 19, wherein the clutch device has a first operating state in which the actuation elements are simultaneously in the respective decoupling positions, so that the blocking elements are held simultaneously via the actuation elements in the respective release positions (Ando, Fig. 1 and Fig. 4 top view).
Regarding claim 21, Ando, as modified by Thomas, discloses the clutch device according to claim 20, wherein the clutch device has a second operating state in which the first actuation element is in the first decoupling position and the second actuation element is in the second coupling position, so that the first blocking element is in the first release position and the second blocking element is in the second blocking position (Ando, Fig. 3 top view).
Regarding claim 22, Ando, as modified by Thomas, discloses the clutch device according to claim 21, wherein the clutch device has a third operating state in which the actuation elements are simultaneously in the respective coupling positions so that the blocking elements are simultaneously in the respective blocking positions (Ando, Fig. 2).
Regarding claim 23, Ando discloses a drive device (paragraphs [0004], [0008], and [0051] of the translation) for a motor vehicle, comprising: (The remaining limitations of this claim are substantially equivalent to claim 13. See the claim 13 rejection, above, for the relevant features) at least one first component; at least one second component; at least one clutch device configured to at least temporarily rotationally fix the first and second components, wherein the clutch device has: at least one first recess provided on a first side of the first component; at least one first blocking element which is connected to the second component and which is movable between at least one first blocking position and at least one first release position; and at least one first actuation element which has at least one first through-opening for the first blocking element and which is movable relative to the first blocking element between at least one first decoupling position holding the first blocking element in the first release position and at least one first coupling position allowing a movement of the first blocking element from the first release position into the first blocking position, the first blocking element in the first release position being arranged completely outside of the first recess and in the first blocking position engaging in the first recess by passing through the first through- opening, whereby the first and second components are rotationally fixed together in a first rotational direction, wherein at least one second recess is provided on a second side of the first component that is opposite the first side; at least one second blocking element is connected to the second component and is movable between at least one second blocking position and at least one second release position; and at least one second actuation element which has at least one second through-opening for the second blocking element and which is movable relative to the second blocking element between at least one second decoupling position holding the second blocking element in the second release position and at least one second coupling position allowing a movement of the second blocking element from the second release position into the second blocking position, said second blocking element in the second release position being arranged completely outside of the first and second recesses and in the second blocking position engaging in the second recess by passing through the second through-opening, whereby the first and second components are rotationally fixed together in a second rotational direction opposite the first rotational direction.
	Ando does not disclose at least one second recess is provided on a second side of the first component that is opposite to the first side and at least one second blocking element which is connectable to the second component. 
	Thomas teaches a clutch assembly (Fig 1) including at least one second recess (Fig. 1, recesses 22 are on both sides of 12) is provided on a second side of the first component (Fig. 1, member 12) that is opposite to the first side (shown in Fig. 1, surfaces 18 and 20 are opposite each other) and at least one second blocking element (Fig. 1, pawl 30 is located on both sides of member 12 to engage 22) which is connectable to the second component (Fig. 1, either 14 or 16). One of ordinary skill in the art would understand that an advantage of putting the second recess on the first component 2 of Ando as taught by Thomas would make both sides of the first component the same in operation and thus mistake-proofing the assembly of the first component, since the first component can be installed either way.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to incorporate the second recess on a second side the first component and the second blocking element on the second component of Thomas for the advantage of ease of assembly. Furthermore, it has been held that the rearranging parts of an invention involves only routine skill in the art. (MPEP 2144.04(VI)(C) and In re Japikse, 86 USPQ 70).

Response to Arguments
Applicant’s arguments, see page 7, filed 4/26/2022, with respect to the objection to claim 13 have been fully considered and are persuasive.  More specifically, the amendment overcomes the objection. The previous objection to claim 13 has been withdrawn. However, the amendments have created an issue of formality noted above.
Applicant’s arguments, see page 7, filed 4/26/2022, with respect to the 35 U.S.C. 112(b) rejection to the claims have been fully considered and are persuasive.  More particularly, the amendment overcomes the rejection.  The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 4/26/2022, with respect to the 35 U.S.C. 102 rejection using Stevenson (US Patent Publication 20080223681) have been fully considered and are persuasive.  More particularly, page 9 of the arguments is persuasive and Stevenson discloses the recesses on the same side instead of on both sides. The 35 U.S.C. 102 rejection using Stevenson has been withdrawn. 
Applicant's arguments see pages 7-9, filed 4/26/2022, with respect to the 35 U.S.C. 103 rejection using Ando (Japanese Document JP2011169344, cited on the IDS dated 1/22/2021) in view of Thomas (US Patent Publication 20040159517) have been fully considered but they are not persuasive. The examiner does agree with the applicant’s argument on page 8 that Ando does not disclose the recesses on opposite side of the first component. However, Thomas does disclose the recesses in surfaces 18 and 20 on opposite sides of the first component 12 (see Fig. A below). The applicant argued that modifying Ando would have “required substantial reconstruction and redesign, but would have also impermissibly changed its principle of operation”, but in light of Thomas the examiner finds this as an obvious modification and it is difficult to fully assess this argument without more details or context. Thomas shows that the second recess can be added to the first component 12 and the second blocking element is on the opposite side (Fig. A). Also, Thomas shows how the pawl will engage when both recesses are on the first component 12 (Fig. A). Thus, this appears to be an obvious modification and the rejections remain. Noting, claims 23-24 were rejected under 35 U.S.C. 102 using Stevenson which was removed based on the amendments (see above). Based on the amendment claim 23 is newly rejected under 35 U.S.C. 103 rejection using Ando in view of Thomas, however claim 24 is noted as allowable below. 

    PNG
    media_image1.png
    333
    554
    media_image1.png
    Greyscale

Fig. A: Fig. 1 of Thomas (US Patent Publication 20040159517)

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 24, the prior art does not disclose or render obvious the drive device wherein the second component is a housing and the first component is a shaft at least partially accommodated in the housing, in particular of a transmission, in combination with the other elements required by claim 23.
The closest prior art, Ando (Japanese Document JP2011169344) and Thomas (US Patent Publication 20040159517), disclose a clutch device with pawls. Thomas discloses the recesses on opposite sides of the first component, but does not disclose the actuation elements as claimed. Ando discloses a housing (1) which is fixed to the first component (2), but does not disclose the second component is a housing and the first component is a shaft at least partially accommodated in the housing. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papania (US Patent Publication 20110269587) discloses a one-way selectable clutch with multiple rows of ratchet elements.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W. /Examiner, Art Unit 3659